REASONS FOR ALLOWANCE
Claims 49-61 are allowed. Claim 1 is the Independent claim. 
The terminal disclaimer was approved on 6/28/2022.
This application is a continuation of 16/580374 now U.S. 11,042,735 filed 9/24/2019 which claims priority to provisional application 62/736086 filed 9/25/2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The prior art of record fails to disclose or suggest features in the Proposed Amendment.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest the features recited in the Independent claims. The claims describe generating first and second reference text for defined string category by determining predetermined length of the reference text in different directions. The predefined length in the vertical and horizontal direction are then compared against the determined lengths of a string text. If it is determined that the length and height of the string text is less than the one in the reference text then the string text will be fully rendered in the target area of the interface and a corresponding notification is issued. If the length and height of the string text is greater than the reference text then the string text is unable to be fully rendered in the target area and a corresponding notification is issued. The claimed techniques provide an improvement over the prior art by first determining if text can be properly rendered to a target area base on determined length between the string file entry and generated reference texts, this is important in medical field wherein one display of a device may render the data to another but it is not properly displayed and so goes unnoticed. The system can provide notifications when text from another device cannot be properly and fully rendered in the display.
Furthermore, the claimed feature would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record. Because none of the cited references teach the features recited in the independent claims has described above. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on “Statements of Reasons for Allowance”.

CONCLUSION

References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Abe et al. (U.S. Pub 2005/0168778) discloses “Information Processing Apparatus And Information Processing Method”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
8/26/2022